PeR CuRiam.
We have considered each of plaintiff’s forty-three assignments of error. None discloses error deemed sufficiently prejudicial to constitute a sound basis for awarding a new trial. We have given particular consideration to the assignments of error, stressed by plaintiff in her brief, relating to the admission over her objection of the testimony of the witnesses James Newland and J. L. Newland as to the speed of the Adkins Ford when it overtook and passed the car in which they were traveling approximately one-half mile before it reached said intersection. In our view, this testimony, when considered in conjunction with the other evidence bearing upon the speed of the Adkins car between the time it passed from the view of these witnesses until the collision, was admissible under legal principles *208stated in Corum v. Comer, 256 N.C. 252, 254, 123 S.E. 2d 473, and cases cited. Guided by appropriate instructions, the jury determined the crucial (factual) questions in favor of defendant.
No error.